United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3435
                                    ___________

Curtis J. Roberts,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Dr. Blackwell, M.D.,                     *
                                         *        [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: January 6, 2000

                                Filed: January 11, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Curtis J. Roberts appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action claiming Eighth Amendment and due process violations, as well as medical
malpractice, arising from his treatment at an Iowa prison. After careful review of the
record, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we
conclude dismissal was proper. See Estelle v. Gamble, 429 U.S. 97, 106-07 (1976) (to
state Eighth Amendment claim for denial of medical care, prisoner must allege acts or

      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
omissions evidencing deliberate indifference to serious medical need; medical
negligence is not enough to maintain § 1983 action); Cole v. Bone, 993 F.2d 1328,
1334 (8th Cir. 1993) (issue under § 1983 is whether defendant violated federal or
constitutional rights, not whether he violated state statutory or administrative
provision). However, we modify the dismissal of Roberts’s state law claims to be
without prejudice. See Franklin v. Zain, 152 F.3d 783, 784-86 (8th Cir. 1998). We
otherwise affirm. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-